 


109 HR 2900 IH: To enable the residents of the Bayshore Manor assisted living facility in Key West, Florida, to continue to receive supplemental security income benefits under title XVI of the Social Security Act.
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2900 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2005 
Ms. Ros-Lehtinen introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To enable the residents of the Bayshore Manor assisted living facility in Key West, Florida, to continue to receive supplemental security income benefits under title XVI of the Social Security Act. 
 
 
1.Exemption for the Bayshore Manor assisted living facility in Key West, FloridaFor purposes of the supplemental security income program under title XVI of the Social Security Act, the Bayshore Manor assisted living facility in Key West, Florida, shall not be considered to be a public institution within the meaning of section 1611(e)(1) of such Act. 
 
